Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 1 of 6 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21247

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                 BROOKLYN DIVISION


 Tyrone Nicholls,
                                                                 Case No:
                                       Plaintiff,
                                                                 COMPLAINT
                                v.
                                                                 JURY TRIAL DEMANDED
 The Levinbook Law Firm, P.C.,

                                       Defendant.


        Plaintiff Tyrone Nicholls, by and through the undersigned counsel, complains, states, and

alleges against defendant The Levinbook Law Firm, P.C. as follows:

                                       INTRODUCTION
        1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                  JURISDICTION AND VENUE
        2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.

        3.      This court has jurisdiction over defendant The Levinbook Law Firm, P.C. because

it regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.


                                                    1
Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 2 of 6 PageID #: 2




          4.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
          5.    Plaintiff Tyrone Nicholls (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Queens County, New York.

          6.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.    Defendant The Levinbook Law Firm, P.C. (“Defendant”) is a company existing

under the laws of the State of New York, with its principal place of business in Hauppauge, New

York.

          8.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.   The principal purpose of Defendant’s business is the collection of such debts.

          12.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope

of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.




                                                  2
Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 3 of 6 PageID #: 3




                                 FACTUAL ALLEGATIONS
       15.     On or about October 25, 2019, Plaintiff received medical services from Zwanger-

Pesiri Radiology.

       16.     The services were for treatment of injuries sustained by Plaintiff in a work-related

incident.

       17.     The services were covered by New York’s Workers Compensation Insurance

system.

       18.     At the time the services were provided, Zwanger-Pesiri Radiology was advised that

Plaintiff was covered by Workers Compensation insurance.

       19.     Defendant alleges there is an unpaid balance of $966.54 (“the alleged Debt”).

       20.     New York Workers Compensation Law § 13-F prohibits any billing to the

employee in case of work-related incidents.

       21.     The alleged Debt represents such unlawful billing.

       22.     Despite this, at an exact time known only to Defendant, the alleged Debt was

assigned or otherwise transferred to Defendant for collection.

       23.     In its efforts to collect the alleged Debt, Defendant decided to contact Plaintiff by

written correspondence.

       24.     That correspondence, dated June 2, 2021, was received and read by Plaintiff. (A

true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

       25.     The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

       26.     The Letter was the initial written communication Plaintiff received from Defendant

concerning the alleged Debt.




                                                 3
Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 4 of 6 PageID #: 4




                                              FIRST COUNT
                                       Violation of 15 U.S.C. § 1692g
        27.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        28.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

        29.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide a

statement of the amount of the debt.

        30.     To comply with 15 U.S.C. § 1692g(a)(1), the statement of the amount of the debt

must accurately set forth the actual amount of the debt.

        31.     A statement of the amount of the debt, when the debt is not owed at all by the

consumer, violates 15 U.S.C. § 1692g(a)(1).

        32.     As set forth in paragraphs 15 through 21 of this Complaint, Plaintiff did not owe

the alleged Debt.

        33.     As such, Defendant did not accurately set forth the actual amount of the alleged

debt as required by 15 U.S.C. § 1692g(a)(1).

        34.     In sum, Defendant’s statement of the amount of the alleged debt, when Plaintiff did

not owe that amount, violates 15 U.S.C. § 1692g(a)(1).

        35.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g and 1692g(a)(1)

and is liable to Plaintiff therefor.

                                        SECOND COUNT
                    Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        36.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.




                                                     4
Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 5 of 6 PageID #: 5




       37.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

       38.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

       39.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       40.     An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

       41.     As set forth in paragraphs 15 through 21 of this Complaint, Plaintiff did not owe

the alleged Debt.

       42.     As such, Defendant’s allegation that Plaintiff owed the alleged Debt is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

debt in violation of 15 U.S.C. § 1692e.

       43.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

of the character, amount, and/or legal status of the alleged debt in violation of 15 U.S.C. §

1692e(2)(A).

       44.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

made in an attempt to collect the alleged debt in violation of 15 U.S.C. § 1692e(10).

       45.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.

                                          JURY DEMAND
       46.     Plaintiff hereby demands a trial of this action by jury.




                                                     5
Case 1:21-cv-03892-LDH-RML Document 1 Filed 07/11/21 Page 6 of 6 PageID #: 6




                                 PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

            a. Finding Defendant’s actions violate the FDCPA; and

            b. Awarding damages to Plaintiff pursuant to 15 U.S.C. § 1692k;
               and

            c. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
               1692k, calculated on a “lodestar” basis; and

            d. Awarding the costs of this action to Plaintiff; and

            e. Awarding pre-judgment interest and post-judgment interest to
               Plaintiff; all together with

            f. Such other and further relief that the Court determines is just and
               proper.


DATED: June 21, 2021

                                           BARSHAY, RIZZO & LOPEZ, PLLC

                                           By: s/ David M. Barshay
                                           David M. Barshay, Esquire
                                           445 Broadhollow Road | Suite CL18
                                           Melville, New York 11747
                                           Tel: (631) 210-7272
                                           Fax: (516) 706-5055
                                           Our File No.: BRL21247
                                           Attorneys for Plaintiff




                                              6
